 

i
i
fl
t
ji

|

 

 

Case 19-24123-SMG Doc10 Filed 10/22/19 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts gov

CHAPTER 13 PLAN (ndividual Adjustment of Debts)

 

 

 

 

[mi Original Plan
LC] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable}
DEBTOR: George Lindor JOINT DEBTOR: CASE NO:
SSH: xxx-xx- 2443 SS#: xxx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable, All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13,

To Creditors: Your rights may be affected by this plan, You must file a timely proof of claim in order to be paid, Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII, Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section IN, which may result ina

partial payment or no payment at all to the secured creditor L] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set ["] Included [i] Not included
out in Section II

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included Im} Not included

 

 

IE. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTFOR(S) ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date, In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $3,295.60 formonths 1 to 10;
2, $3,520.00 formonths 11 to_60_;
B, DEBTOR(S)' ATTORNEY'S FEE: F] NONE [] PRO BONO
Total Fees: $3650.00 Total Paid: $1690.00 Balance Due: $1960.00
Payable $196.00 ‘month (Months 1 to 10 )

Allowed fees under LR 2016-1(B)\(2) are itemized below:
3500.00 -+ 150.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation,

 

 

TI. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: Freedom Mortgage
Address: POB 50428 Arreatage/ Payoff on Petition Date $22,000.00
uelanap “ IN Arrears Payment (Cure} $200.00 ‘month (Months 1 _ to 10 )
Last 4 Digits of Arrears Payment (Cure) $400.60 /month (Months lt to 60)
Account No.: 3574 Regular Payment (Maintain) $2,600.00 fmonth (Months 1 to 60)
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page f of 3
 

 

:
a
EE
r
i

 

Ty.

VI

VII.
VIII.

Case 19-24123-SMG Doc10 Filed 10/22/19 Page 2 of 3

 

 

 

Debtor(s): George Lindor Case number:
|_| Real Property Check one below for Real Property:
[m Principal Residence [m|Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay []taxes [TJinsurance directly

Address of Collateral:
9720 NW 5th St., Pembroke Pines, FL

|_| Personal Property/Vehicle
Description of Collateral:

 

 

B. VALUATION OF COLLATERAL: [il] NONE

C, LIEN AVOIDANCE [lm] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee,

[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee,

[a] NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)}
A, ADMINISTRATIVE FEES OTHER THAN DEBTORS(S}¥ ATTORNEY'S FEE: {m] NONE
B. INTERNAL REVENUE SERVICE: [lf] NONE
C, DOMESTIC SUPPORT OBLIGATION(S): [il] NONE
D, OTHER: [i] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A, Pay $200.00 ‘month (Months 11 to 60 )

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [J If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: — [imi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s} listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C, § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES; Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee,

[a] NONE
INCOME TAX RETURNS AND REFUNDS: [i] NONE

NON-STANDARD PLAN PROYISIONS [i] NONE

LE-31 (rev. 10/3/17) Page 2 of 3

 
 

H
vi
|

 

 

 

Serer aie want =

Se eer de Stee

 

we ate oe

Case 19-24123-SMG Doc10 Filed 10/22/19 Page 3 of 3

Debtor) George Lindos Cape nuibent

“ey

PROPIRTY OF THE RSTATE WILL YOST IN TEE DEETOR(S) UPON PLAN CONFIRMATION,

Tdoolare that the foregolng chapter 13 plan 4s true and oorreot under penalty of pellury,

Ye 10/25/2079
[L.. Ce. Debtor (5/ Joint Debtor

 

 

 

Blaorge Ldndor Date Date
‘Ationtey with peinission to slgn of | Date
Debtor(s)’ bobalf

By fillng this dooument, the Attornoy for Dabtox(s) ov Debtor(a), tf mot represented by counsel, ceriiles that the wording and
order of tho pyovisidns in this Chaptor 13 plan ara {dentlonl fo thoze contained fa Local Form Chapter 13 Plan and the plan
sontning na nostandard provisions other thon thor vet cntdn pare proph VAIL

LIB Gon. 15/1 Pago } at

“we

a

 

SRR RMSE EE a a

SRTEe tat

 
